I cannot concur in the view of the court that the testimony of McDonald on recross-examination cured the error of the trial judge in sustaining the objection to the questions previously asked for the purpose of showing that in the course of the negotiation for the sale of the ties he was informed by Lowell that the sale was being made at a sacrifice for the sole purpose of raising funds essential to the securing of a valuable option. This ruling was sustained by the appellate court on the ground that "Lowell's relations with Gray did not concern plaintiff and that defendant's motive in selling the ties was not material." It is here conceded that McDonald's knowledge that Lowell was selling the ties at thirty-four cents cash on delivery in order *Page 797 
to secure funds to meet a pressing obligation to Gray was competent and material evidence on the question of reasonable time for removing the ties — the controlling question in the case. If so, McDonald's admission subsequently made that he did know that Lowell was making the sale in order to pay Gray a debt of some sort — only denying knowledge that it was tosecure an option — can hardly be supposed to have caused the trial judge by whom the findings were made, to change his opinion that such testimony could not be considered as having any relevancy to the question of reasonable time.
I think the long delay in sending for the ties, while the defendant was kept waiting for his money, was altogether unreasonable.